


AMENDED AND RESTATED DUNKIN’ BRANDS, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
March 27, 2013




ARTICLE 1. ESTABLISHMENT OF PLAN    1
ARTICLE 2. DEFINITIONS    1
ARTICLE 3. ADMINISTRATION    3
3.1. Committee.    3
3.2. Delegation by Committee.    4
3.4. Claims Review Procedure.    4
3.5. Indemnification.    5
3.6. Benefit Funding.    5
ARTICLE 4. SELECTION OF PARTICIPANTS    6
ARTICLE 5. DEFERRAL OF COMPENSATION    6
5.1. Deferral Elections.    6
5.2. Annual Company Matching Amount.    6
ARTICLE 6. INTEREST EQUIVALENT FACTOR & MEASUREMENT FUNDS    7
6.1. Measurement Funds.    7
6.2. Upon Change of Control.    7
6.3. Crediting/Debiting of Account Balances.    7
ARTICLE 7. PARTICIPANT ACCOUNTS    10
7.1. Establishment of Accounts.    10
7.2. Adjustments to Accounts.    10
ARTICLE 8. DISTRIBUTION OF ACCOUNT BENEFITS    10
8.1. Following Separation from Service    10
8.2. In-Service Distribution at Specified Date as Elected by the
Participant.    12
8.3. Unforeseeable Emergency.    12
8.4. Disability.    12
8.5. Distributions to Non-Employee Directors.    13
8.6. Change of Control.    13
8.7. Death of Participant.    13
8.8. Tax Withholding.    13
8.9. Default Election.    13
8.10. Compliance with Section 409A.    13
ARTICLE 9. BENEFICIARY BENEFITS    14
ARTICLE 10. NATURE OF CLAIM FOR PAYMENTS    14
ARTICLE 11. ASSIGNMENT OR ALIENATION    14
11.1. Prohibition on Assignment.    14
11.2. Domestic Relations Orders.    15
ARTICLE 12. NO CONTRACT OF EMPLOYMENT    16
ARTICLE 13. AMENDMENT OR TERMINATION OF PLAN    16
13.1. Right to Amend.    16
13.2. Amendment Required By Law.    16
ARTICLE 14. TERMINATION    16
14.1. Right to Terminate Future Accruals.    16
14.2. Termination and Liquidation of the Plan.    16
ARTICLE 15. MISCELLANEOUS    16
15.1. Entire Agreement.    16
15.2. Payment for the Benefit of an Incapacitated Individual.    17
15.3. Governing Law.    17
15.4. Severability.    17
15.5. Headings and Subheadings.    17










--------------------------------------------------------------------------------






ARTICLE 1.
ESTABLISHMENT OF PLAN

Dunkin’ Brands, Inc. established the Dunkin’ Brands, Inc. Non-Qualified Deferred
Compensation Plan effective as of January 1, 2005. The purpose of the Plan is to
attract, retain and motivate certain executive employees of the Company, its
subsidiaries and affiliates, and members of the Board, by providing them with
the opportunity to defer receipt of certain amounts of compensation. The Plan is
intended to be an unfunded plan maintained by the employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees within the meaning of Sections 201(2), 301(a)(3),
401(a)(1) and 4021(b)(6) of ERISA. It is also intended to be compliant with the
requirements of Section 409A of the Code. The Plan shall be administered in a
manner consistent with those intents.
The Plan was amended and restated, effective as of January 1, 2009, to comply
with final regulations issued by the Internal Revenue Service (the “IRS”) under
Code Section 409A. The Plan is hereby amended and restated, effective as of
March [_], 2013 (the “Restatement Date”), to permit members of the Board to
participate in the Plan and to permit the deferral of compensation into the
Stock Unit Fund.
ARTICLE 2.
DEFINITIONS

As used herein, the masculine pronoun shall include the feminine gender, and the
singular shall include the plural, and the plural, the singular, and the
following terms shall have the following meanings unless a different meaning is
clearly required by the context.
“Account” means the separate account for a Participant established pursuant to
Article VII, §7.1 which consists of the Participant’s Deferrals and the Annual
Company Matching Amounts (if any) (including earnings and losses thereon), which
may pass to a Beneficiary pursuant to Article 9.
“Annual Company Matching Amount” for any one Plan Year shall be the amount
determined in accordance with Article V, §5.2.
“Beneficiary” means any person or persons so designated in accordance with the
provision of Article 9.
“Board” means the Board of Directors of the Company.
“Change of Control” means one of the following circumstances, determined in
accordance with Section 409A and IRS regulations issued thereunder and, in each
case, only to the extent meeting the requirements of Section 1.409A-3(i)(5) of
the Treasury Regulations: (1) a change in ownership, which occurs when one
person (or more than one person acting as a group) acquires ownership of
corporate stock constituting more than 50% of the total fair market value or
total voting power of stock of the Company; (2) a change in effective control,
which occurs when any one person (or more than one person acting as a group)
acquires (during the 12-month

1



--------------------------------------------------------------------------------




period ending on the date of the most recent acquisition) ownership of corporate
stock constituting 35% or more of the total voting power of stock of the
Company, or when a majority of the Board of Directors is replaced during a
12-month period and such new appointments are not supported by a majority of the
members of the current Board; or (3) a change in ownership of a substantial
portion of the assets of the corporation, which occurs when one person (or more
than one person acting as a group) acquires (during the 12-month period ending
on the date of the most recent acquisition by such person) assets from the
corporation that have a gross fair market value of at least 40% of the total
gross fair market value of all assets of the Company immediately prior to such
acquisitions.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means a committee of no less that two and no more than five persons
appointed from time to time by the Chief Executive Officer or President who is
responsible for the administration of the plan and/or, to the extent necessary
or desirable under applicable law, including Section 16 of the Securities
Exchange Act of 1934, as amended, the Compensation Committee of the Board.
“Company” means Dunkin’ Brands, Inc.
“Deferral Date” is defined in Section 8.2.
“Deferrals” means Eligible Deferral Compensation credited to a Participant’s
Account during a calendar year as a result of a Participant’s elections pursuant
to Section 5.1, plus, except where the context otherwise requires, amounts
attributable to amounts deferred during such calendar year (i.e., earnings and
losses).
“Eligible Deferral Compensation” means (as applicable) a Participant’s base
salary, annual cash bonus, executive perquisite allowance, director retainer or
meeting fees paid in cash and, if and to the extent designated by the Committee
in respect of a Plan Year, with respect to Non-Employee Directors, equity-based
awards (other than stock options) and, with respect to all Participants, other
designated compensation.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Fixed Rate Fund” means a Measurement Fund, as may be selected by the Committee
from time to time, that measures investment performance by an annual interest
equivalent factor established by the Committee from time to time.
“401(k) Savings Plan” means the qualified 401(k) Savings Plan offered by the
Company to employees meeting the proper service requirements.
“Investment Designation Form” means a form prescribed by the Committee and
submitted by the Participant in accordance with Section 6.3.

2



--------------------------------------------------------------------------------




“Measurement Funds” means the funds, as selected by the Committee, to be used as
a performance measure when designated by a Participant for investment of amounts
in the Participant’s Account in accordance with Article VI.
“Non-Employee Director” means a member of the Board who is not an employee of
the Company or any of its subsidiaries.
“Participant” means an executive or other senior management-level employee who
becomes eligible to participate in the Plan and who is so notified of such
eligibility, as provided in Article 4, or a Non-Employee Director, in either
case, who elects to participate in the Plan, in accordance with Article 4.
“Performance-Based Compensation” means compensation, the amount of which or
entitlement to which, is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months; provided that such performance
criteria are established in writing not later than 90 days after the
commencement of the performance period to which the criteria relate and that the
outcome is not substantially certain at the time the criteria are established.
“Plan” means the Amended and Restated Dunkin’ Brands, Inc. Non-Qualified
Deferred Compensation Plan as set forth herein, as amended and in effect from
time to time.
“Plan Year” means the calendar year.
“Section 409A” means Section 409A of the Code, or any successor provision
thereto.
“Stock” means the Company’s common stock or any other equity security of the
Company (or its successor) designated by the Committee from time to time.
“Stock Unit” shall mean a unit that is equivalent in value to one share of
Stock.
“Stock Unit Fund” means the Measurement Fund notionally invested in Stock.
“Trust” means the trust fund established pursuant to the Plan under the Trust
Agreement.
“Trust Agreement” means the Trust Agreement dated as of May 17, 1999, as
subsequently amended, or any successor trust agreement, as in effect from time
to time.
“Trustee” means the trustee named in the Trust Agreement establishing the Trust
and such successor and/or additional trustees, as may be named thereafter
establishing the Trust
ARTICLE 3.
ADMINISTRATION

3.1.    Committee. The Plan shall be administered by the Committee. The
Committee is the administrator of the Plan and shall have full discretionary
authority to (i) interpret the provisions of the Plan, (ii) except as otherwise
provided in the Plan, determine the amount of various types of Eligible Deferral
Compensation for a Plan Year, and (iii) decide all questions

3



--------------------------------------------------------------------------------




and settle all disputes which may arise in connection with the Plan, including
the power to determine the rights of Participants and Beneficiaries, and to
remedy any ambiguities, inconsistencies, or omissions in the Plan. All
interpretations, decisions and determinations made by the Committee shall be
binding on all persons concerned. No action of the Committee may reduce the
amount of a Participant’s Account below the amount of such Account immediately
before such action. No member of the Committee who is a Participant in the Plan
may vote or otherwise participate in any decision or act with respect to a
matter relating solely to himself (or to his Beneficiaries). The Committee may
adopt such rules of procedure and regulations as may be necessary for the proper
and efficient administration of the Plan.
3.2.    Delegation by Committee. Except as the Committee may otherwise provide
by written resolution or as required by applicable law or as otherwise set forth
herein, the Committee expressly delegates its duties and responsibilities under
Section 3.1 (except for the duty to establish eligibility criteria under Article
4) to the Vice President Human Resources or such other person or persons as may
be nominated by the Committee, who may further expressly delegate certain of
such duties and responsibilities to other employees of the Company or outside
persons or entities. For purposes of the Plan, any action taken by any such
delegate pursuant to such delegation shall be considered to have been taken by
the Committee.
3.3.    Claims Review Procedure.
(a)    The Committee shall notify Participants and, where appropriate,
Beneficiaries, of their right to claim benefits under the claims procedures, and
may, if appropriate, make forms available for filing of such claims, and shall
provide the name of the person(s) with whom such claims should be filed.
(b)    The Committee shall establish procedures for action upon claims initially
made and the communication of a decision to the claimant promptly and, in any
event, not later than 90 days after the claim is received by the Committee,
unless special circumstances require an extension of time for processing the
claim. If an extension is required, notice of the extension shall be furnished
to the claimant prior to the end of the initial 90-day period, which notice
shall indicate the reasons for the extension and the expected decision date. The
extension shall not exceed 90 days. The claim may be deemed by the claimant to
have been denied for purposes of further review described below in the event a
decision is not furnished to the claimant within the period described in the
three preceding sentences. Every claim for benefits which is denied shall be
denied by written notice setting forth in a manner calculated to be understood
by the claimant (i) the specific reason or reasons for the denial, (ii) specific
reference to any provisions of the Plan on which denial is based,
(iii) description of any additional material or information necessary for the
claimant to perfect his claim with an explanation of why such material or
information is necessary, and (iv) an explanation of the procedures for further
reviewing the denial of the claim under the Plan, including the time limits
applicable to such procedures, and accompanied by a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.
(c)    The Committee shall establish a procedure for review of claim denials,
such review to be undertaken by the Committee. The review given after denial of
any claim shall be a

4



--------------------------------------------------------------------------------




full and fair review with the claimant (or his duly authorized representative)
having 60 days after receipt of denial of his claim or after the date of the
deemed denial, to request in writing to the Committee a review of the denial
notice. Upon such request for review, the claim shall be reviewed by the
Committee (or its designated representative). In connection with such review,
the claimant has the right to review all pertinent documents and the right to
submit documents, records, issues, comments and other information in writing,
all of which shall be taken into account regardless of whether it was submitted
in the initial benefit determination. The claimant shall be provided upon
request, and at no charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claimant’s claim for benefits.
(d)    The Committee shall establish a procedure for issuance of a decision by
the Committee not later than 60 days after receipt of a request for review from
a claimant unless special circumstances, such as the need to hold a hearing,
require a longer period of time, in which case the Committee shall furnish a
notice of extension to the claimant prior to the termination of the 60 day
period; provided, however, that in no case will the extension exceed a period of
60 days from the end of the initial period of review. The decision on review
shall be in writing and shall include specific reasons for the decision written
in a manner calculated to be understood by the claimant with specific reference
to any provisions of the Plan on which the decision is based. The decision on
review shall include a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits and
a statement of the claimant’s right to bring an action under Section 502(a) of
ERISA. The written decision on review shall be given to the claimant within the
applicable time limit discussed above. If the decision on review is not
communicated within the time periods described in the preceding sentences, the
claim shall be deemed to have been denied upon review. All discussions on review
shall be final and binding with respect to all concerned parties.
3.4.    Indemnification. The Company agrees to indemnify and to defend to the
fullest possible extent permitted by law any member of the Committee and any
Company employee delegatee (including any persons who formerly served as a
member of the Committee) against any and all liabilities, damages, costs and
expenses (including attorneys’ fees and amounts paid in settlement of any claims
approved by the Company) occasioned by any act or omission to act in connection
with the Plan, if such act or omission was made in good faith.
3.5.    Benefit Funding. Except as herein provided, the Company shall not be
required to set aside or segregate any assets of any kind to meet its
obligations hereunder.
To assist in meeting its obligations under the Plan, the Company has caused the
Trust to be established, of which the Company is treated as the owner under
Subpart E of Subchapter J, Chapter I of the Code and may deposit funds with the
Trustee of the Trust. The Trust is a rabbi trust which allows its assets to be
subject to the Company’s creditors in the event of dissolution or insolvency.
Upon a Change of Control, the Company shall promptly appoint an independent
discretionary Trustee (which may not be the Company or any subsidiary or
affiliate) for the Trust, and, if at the time of a Change of Control, the Trust
has not been fully funded, the

5



--------------------------------------------------------------------------------




Company shall, within the time and manner specified under such Trust, deposit in
such Trust amounts sufficient to satisfy all obligations under the Plan as of
the date of deposit.
In all events, the Company shall remain ultimately liable for the benefits
payable under this Plan, and to the extent the assets at the disposal of the
Trustee are insufficient to enable the Trustee to satisfy all benefits, the
Company shall pay all such benefits necessary to meet its obligations under this
Plan.
The obligations of the Company hereunder shall be binding upon its successors
and assigns, whether by merger, consolidation or acquisition of all or
substantially all of its business or assets.
ARTICLE 4.
SELECTION OF PARTICIPANTS

The Committee shall select, or shall establish the applicable criteria for
determining, the executive or other senior management-level employees of the
Company (or its subsidiaries) who are, or will remain, eligible to participate
in the Plan. When an employee has been selected to participate in the Plan, he
will be notified by the Committee in writing and given the opportunity to elect
to defer Eligible Deferral Compensation under the Plan. In addition, all
Non-Employee Directors are automatically eligible to participate in the Plan and
will be given the opportunity to elect to defer Eligible Deferral Compensation
under the Plan. An eligible employee or Non-Employee Director who elects to
participate in the Plan is hereinafter referred to as a “Participant.”
ARTICLE 5.
DEFERRAL OF COMPENSATION

5.1.    Deferral Elections. Prior to December 31st of a calendar year, a
Participant may irrevocably elect, in accordance with this Article and Article
8, to defer receipt of all or part of his/her Eligible Deferral Compensation to
be earned in the succeeding calendar year; provided, however, that unless the
Committee consents, such deferred amount for the year may not be less than
$5,000. In order to participate in the Plan, an eligible employee or
Non-Employee Director must complete and execute (to the satisfaction of the
Committee) and return to the Committee a deferral election (in a form prescribed
by the Committee) in the time period prescribed by the Committee.
Notwithstanding the foregoing, a Participant’s election to defer
Performance-Based Compensation may be made no later than six months before the
end of the performance period to which the Performance-Based Compensation
relates but in no event after such compensation has become readily
ascertainable. In addition, if and to the extent permitted by the Committee, a
Participant may elect, within 30 days of obtaining a legally binding right to
any Eligible Deferral Compensation that is subject to a requirement that the
Participant continue to provide services for a period of at least 12 months from
the date the Participant obtains the legally binding right to avoid forfeiture
of such Eligible Deferral Compensation, to defer receipt of such Eligible
Deferral Compensation; provided, however, that such election must be made at
least 12 months in advance of the earliest date at which the forfeiture
condition could lapse. Notwithstanding anything to the contrary herein, to the
extent permitted by Section 409A of the Code, a Participant may also make an
election to defer his/her Eligible Deferral Compensation under the Plan within
the first 30 days of him or her first becoming eligible to participate in the
Plan;

6



--------------------------------------------------------------------------------




provided, however, that such election will only apply to Eligible Deferral
Compensation earned after the date of such election.
5.2.    Annual Company Matching Amount. For each Plan Year, the Company, in its
sole discretion, may, but is not required to, credit Annual Company Matching
Amounts to the account of any Participant. A Participant’s Annual Company
Matching Amount for a Plan Year shall be equal to a contribution of 5% of the
amount of his/her Deferrals for the Plan Year that, if not made, would have been
taken into account as eligible compensation under the 401(k) Savings Plan or
such other amount as is determined by the Committee. If a Participant is not
employed by the Company or one of its subsidiaries as of the last day of a Plan
Year other than by reason of his or her retirement, disability or death, the
Annual Company Matching Amount for such Plan Year shall be zero. In the event
that a Participant is not employed by the Company or one of its subsidiaries on
the last day of the Plan Year by reason of retirement, disability or death, a
Participant shall be credited with the Annual Company Matching Amount for the
Plan Year in which he/she retires, becomes disabled, or dies. For the avoidance
of doubt, a Participant who is a Non-Employee Director during a Plan Year shall
not be entitled to an Annual Company Matching Amount for such Plan Year.
ARTICLE 6.
INTEREST EQUIVALENT FACTOR & MEASUREMENT FUNDS

6.1.    Measurement Funds. The Participant may elect one or more of the
Measurement Funds selected by the Committee from time to time; provided,
however, that unless otherwise permitted or required by the Committee (but only
to the extent permitted or required, as applicable), all Deferrals by
Non-Employee Directors will be allocated to the Stock Unit Fund; and provided,
further, that, except to the extent permitted by the Committee, no Participant
other than a Non-Employee Director may allocate any portion of his or her
Deferrals to the Stock Unit Fund. The Committee may, in its sole discretion
discontinue, substitute, add or delete a Measurement Fund. Each such action will
take effect as of the first day of the calendar quarter that follows by thirty
(30) days the day on which the Committee gives Participants advance written
notice of such change. Notwithstanding the above, the Committee may substitute
measurement funds at any time as it deems necessary and appropriate for growth
or performance reasons.
6.2.    Upon Change of Control. For the first 12 months after a Change of
Control, the annual interest equivalent factor applied to a Fixed Rate Fund, if
a Fixed Rate Fund is selected by the Committee prior to a Change of Control,
shall not be less than the highest annual interest equivalent factors applicable
during the 24 months prior to the Change of Control. Further, for the first 12
months after a Change of Control, any Measurement Funds in existence prior to a
Change in Control shall continue to be made available; provided, however, that
following a Change in Control there shall be no obligation to make available the
Stock Unit Fund.
6.3.    Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account in accordance with the following rules:

7



--------------------------------------------------------------------------------




(a)    Election of Measurement Funds. Subject to Section 6.1, a Participant, in
connection with his or her initial deferral election in accordance with
Section 5.1 above, shall designate, on an Investment Designation Form, one or
more Measurement Fund(s) to be used to determine the additional amounts to be
credited or debited to his or her Account starting with the first day on which
the Participant commences participation in the Plan and continuing thereafter
for each subsequent day that the Participant participates in the Plan, unless
changed in accordance with the next sentence. On each day that the Participant
participates in the Plan, subject to Section 6.1 and except as provided in
Section 6.3(d) below as it relates to the Stock Unit Fund, the Participant may
(but is not required to) elect, by submitting an Investment Designation Form to
the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
to the next day and continue thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the
previous sentence.
(b)    Proportionate Allocation. In making any investment designation described
in Section 6.3(a) above, the Participant shall specify on the Investment
Designation Form, in increments of 1 percentage points (i.e., 1%), the
percentage of his Account Balance to be allocated to a Measurement Fund (as if
the Participant was making an investment in that Measurement Fund with that
portion of his or her Account Balance)
(c)    Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined, by the Committee, in its
sole discretion, based on the performance of the Measurement Funds themselves.
Subject to Section 6.3(d), a Participant’s Account balance shall be credited or
debited on a daily basis based on the performance of each Measurement Fund
designated by the Participant, as determined by the Committee in its sole
discretion, as though (a) his Account balance were invested in the Measurement
Fund(s) designated by the Participant, in the percentages applicable to such
calendar quarter, as of the close of business on the first business day of such
calendar quarter, at the closing price on such date; (b) the portion of the
Annual Deferral Amount that was actually deferred during any calendar quarter
were invested in the Measurement Fund(s) selected by the Participant, in the
percentages applicable to such calendar quarter, no later than the close of
business on the third business day after the day on which such amounts are
actually deferred from the Participant’s base annual salary or other Eligible
Deferral Compensation through reductions in his or her payroll or reductions in
the amounts that otherwise would be paid, at the closing price on such date;
(c) the Participant’s Annual Company Matching Amount were invested in the
Measurement Fund(s) selected by the Participant, in the percentages applicable
to such calendar quarter, as of the close of business on the first business day
of the Plan Year following the Plan Year to which it relates; and (d) any
distribution made to a Participant that decreases such Participant’s Account
Balance ceased being invested in the Measurement Fund(s), in the percentages
applicable to such calendar quarter, on the seventh business day prior to the
requested distribution date, at the closing price on such date.

8



--------------------------------------------------------------------------------




(d)    Investment in Stock Unit Fund.
(i)    Subject to Section 6.1, a Participant may elect at the time of deferral
to have a portion or all of his or her Eligible Deferral Compensation credited
to the Stock Unit Fund on the date such Eligible Deferral Compensation would
otherwise have been paid; it being understood that any Eligible Deferral
Compensation that, absent deferral, would be settled in Stock shall
automatically be allocated to the Stock Unit Fund and may not be allocated to
any other Measurement Fund, except as determined by the Committee and, subject
to Section 6.1, all Non-Employee Director Deferrals shall be allocated to the
Stock Unit Fund. The amount credited to the Stock Unit Fund on an applicable
date will be a number of Stock Units equal to the number of shares of Stock that
could have been purchased on such date with the amount so deferred had such
amount been applied to such purchase using the closing price for the Stock
reported on the Nasdaq Global Market (or, if the Stock is not then traded on the
Nasdaq Global Market, the fair market value of such Stock as determined by the
Committee), rounded down to the nearest whole share. Except to the extent
permitted by the Committee, amounts credited to the Stock Unit Fund shall not be
permitted to be subsequently reallocated to any other Measurement Fund. Subject
to Section 6(d)(iv) below, except as otherwise determined by the Committee,
amounts allocated to the Stock Unit Fund shall be distributable in the form of
Stock.
(ii)    Notional earnings credited to the Stock Unit Fund, including dividends
declared with respect to Stock, shall remain allocated to such Stock Unit Fund
and deemed to be reinvested in additional Stock Units until such amounts are
distributed to the Participant or reallocated in accordance with Section
6.3(d)(i) above, except as otherwise determined by the Committee. In the case of
a stock dividend, the number of additional Stock Units credited to the Stock
Unit Fund shall be equal to the number of Stock Units multiplied the by per
share Stock dividend (including fractional shares) declared by the Company,
rounded down to the nearest whole share. In the case of a cash dividend, the
number of additional Stock Units credited to the Stock Unit Fund shall be equal
to the cash dividend times the number of Stock Units allocated to the
Participant’s Account, divided by the fair market value of a share of Stock as
determined by the Committee in its sole discretion, rounded down to the nearest
whole share.
(iii)    The number of Stock Units credited to the Participant’s Stock Unit Fund
shall be adjusted by the Committee, in its sole discretion, to prevent dilution
or enlargement of Participants’ rights with respect to the portion of his or her
Account balance allocated to the Stock Unit Fund in the event of any
reorganization, reclassification, stock split, or other corporate transaction or
event which, in the Committee’s determination, affects the value of the Stock.
(iv)    Notwithstanding anything to the contrary herein, to the extent required
under applicable law, including applicable listing standards, any Stock Units
settled in shares of Stock shall reduce the number of shares available for grant
under the Dunkin’ Brands Group, Inc. 2011 Omnibus Long-Term Incentive Plan, as
amended from time to time. To the extent required under applicable law,
including applicable listing standards, if the Committee determines that
settlement of Stock Units in shares of Stock could reasonably be expected to
result in an issuance of shares of Stock in excess of the limit set forth under
such plan (as the same may from time to

9



--------------------------------------------------------------------------------




time be increased by amendment, subject to shareholder approval to the extent
required), the Committee may require that a portion or all of the Stock Units in
affected Participants’ Accounts be settled in cash.
(e)    Incomplete Investment Designation Forms. If the Committee receives a
Participant’s Investment Designation Form which it finds to be incomplete,
unclear or improper, the Participant’s investment designation then in effect
shall remain in effect until the next calendar quarter unless the Committee
provides for or permits the application of corrective action before that date.
(f)    Default Investment. Subject to Section 6.1 and 6.3(d), if the Committee
does not receive an Investment Designation Form from the Participant at the time
the initial deferral amounts are credited into the Participant’s Account or if
the Committee possesses at any time designations as to the investment of less
than all of a Participant’s Account balance, the Participant shall be considered
to have designated that the undesignated portion of the Account be deemed to be
invested in the investment option selected by the Committee from time to time,
and the Committee shall not be liable for the investment option(s) it selects.
(g)    No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s designation of any such
Measurement Fund, the allocation to his or her Account balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account shall not be considered or construed in any manner as
an actual investment of his or her Account in any such Measurement Fund. In the
event that the Company or the Trustee (as that term is defined in the Trust), in
its own discretion, decides to invest funds in any or all of the Measurement
Funds, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant’s Account Balance
shall at all times be a recordkeeping entry only and shall not represent any
investment made on his or her behalf by the Company or the Trust. The
Participant shall at all times remain an unsecured creditor of the Company. No
provision in the Plan shall be interpreted so as to give any Participant or
Beneficiary any right in any of assets of the Company or the Trust which right
it greater than the rights of any general unsecured creditor of the Company.
ARTICLE 7.
PARTICIPANT ACCOUNTS

7.1.    Establishment of Accounts. The Committee shall establish a separate
Account for each Participant reflecting the amounts due the Participant under
the Plan and shall cause the Company to establish on its books Accounts
reflecting the Company’s obligation to pay Participants the amounts due under
the Plan.
7.2.    Adjustments to Accounts. From time to time, the Committee shall adjust
each Participant’s Account to credit amounts (i) the Participant has elected to
defer under Article 5; (ii) the Annual Company Matching Amounts the Company has
contributed under Article 5 (if any); and (iii) amounts based on the annual
interest equivalent factors for a Fixed Rate Fund, if a Fixed Rate Fund is
selected by the Committee and elected by the Participant in accordance with the
terms of the Plan, and/or gains or losses based on the applicable allocations in
the other

10



--------------------------------------------------------------------------------




Measurement Funds (including the Stock Unit Fund), determined under Article 6. A
Participant’s Account shall also be adjusted to reflect benefit payments and
withdrawals under Article 8. A Participant’s Account shall continue to be
adjusted under this Article 7 until the entire amount credited to the Account
has been paid to the Participant or his/her Beneficiary.
ARTICLE 8.
DISTRIBUTION OF ACCOUNT BENEFITS

The Participant’s Account benefits may not be distributed earlier than: (i) a
separation from service; (ii) disability (as defined in Section 8.4 below);
(iii) unforeseeable emergency (as defined in Section 8.3 below); (iv) a Change
in Control; or (v) a specified date as elected by the Participant under the
terms of the Plan. The manner and form of payment of the Account benefits with
respect to each event is described below.
8.1.    Following Separation from Service
(h)    Forms of Distribution. Subject to Sections 8.1(b), (c), (d) and (e) and
Section 8.5, a Participant may elect in writing the manner in which his/her
entire Account (other than amounts distributed prior to separation from service
in accordance with the provisions of Sections 8.2, 8.3, 8.4 and 8.7) is to be
distributed, from among the following options:
 
(i)
A lump sum within 90 days after the Participant’s separation from service;

 
 
(ii)
A lump sum within 90 days after the later of (1) the Participant’s separation
from service or (2) a specified date which date is not later than the
Participant’s 65th birthday;

 
 
(iii)
In up to 15 annual installments, commencing within 90 days after the
Participant’s separation from service; or

 
 
(iv)
In up to 15 annual installments, commencing within 90 days after the later of
(1) the Participant’s separation from service or (2) a specified date which date
is not later than the Participant’s 65th birthday.
 
 
 

(i)    Timing of Distribution Election. A distribution election under
Section 8.1(a) must be submitted to the Committee at the time a Participant
makes an initial or annual election to defer. Notwithstanding the foregoing, a
Participant who has elected to receive payment at a time and in a form described
in Section 8.1(a) may file a changed election with the Committee; provided,
however, that: (i) the election is filed with the Committee at least 12 months
before the initial distribution date (i.e. , the date the lump sum or the first
installment is supposed to be paid); (ii) the changed election does not take
effect for 12 months after the date on which the changed election was filed and
(iii) the changed election provides that the initial distribution date (i.e.,
the date the lump sum or the first installment is supposed to be paid) is
deferred at least five years from the date it was otherwise scheduled.

11



--------------------------------------------------------------------------------




(j)    Termination Before Age 50. Notwithstanding Sections 8.1(a) and (b), if a
Participant separates from service before age 50, the Participant’s Account will
be paid in a lump sum within 90 days after the Participant’s separation from
service.
(k)    Automatic Lump Sums. In the event a Participant’s Account is equal to or
less than $10,000 as of the date of separation from service, the Participant’s
Account shall be fully paid within 90 days after the Participant’s separation
from service.
(l)    Delay of Distribution to Specified Employees. Notwithstanding any
provision of the Plan to the contrary, if a Participant is a “specified
employee,” as defined in Section 409A of the Code and IRS regulations issued
thereunder, as of the Participant’s separation from service, then the payment of
any amounts payable under the Plan shall be postponed in compliance with
Section 409A and IRS regulations issued thereunder (without any reduction in
such payments ultimately paid or provided to the Participant) until the first
payroll date that occurs after the date that is six months following the
Participant’s separation from service. Any such postponed payments will be paid
in a lump sum to the Participant on the first payroll date that occurs after the
date that is six months following the Participant’s separation from service. If
the Participant dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld under this Section 8.1(e) shall be paid
pursuant to Article 9.
8.2.    In-Service Distribution at Specified Date as Elected by the Participant.
At the time of the initial or annual deferral election in accordance with
Article 5, a Participant may elect to receive payment in a lump sum of a
selected amount or percentage of the total amounts deferred pursuant to such
election and interest earnings credited thereto in accordance with Article 6 at
a specified date (“Deferral Date”). Such election shall be effective only if the
Participant is providing services to the Company or one of its subsidiaries or
affiliates on the Deferral Date. Thus, if the Participant separates from service
prior to the Deferral Date, any amount subject to an election made pursuant to
this Section 8.2 shall be paid in accordance with the election made by the
Participant under Sections 8.1(a) or 8.1(b), if any. If the Participant has not
made any election under Section 8.1(a) or 8.1(b), or if the Participant’s
separation from service occurs prior to his 50th birthday, any amount subject to
an election made pursuant to this Section 8.2 shall be paid to the Participant
in a lump sum within 90 days following his separation from service.
Each In-Service Distribution elected shall be paid in the month and Plan Year
designated by the Participant that is at least three (3) Plan Years after the
Plan Year in which the Annual Deferral Amount is actually deferred. By way of
example, if a three year In-Service Distribution is elected for Annual Deferral
Amounts that are deferred in the Plan Year commencing January 1, 2013, the three
year In-Service Distribution would become payable during the designated month
commencing in 2017.
Participants may file a changed election with the Committee to further defer
their In-Service Distributions, provided that: (i) the election is filed with
Committee at least 12 months before the initial distribution date; (ii) the
changed distribution date is at least 5 years from the date the payment was to
be made under the initial election; and (iii) the changed election shall not
take effect for 12 months after the date on which the changed election was
filed.

12



--------------------------------------------------------------------------------




8.3.    Unforeseeable Emergency. If prior to separation from service a
Participant suffers an unforeseeable emergency due to circumstances beyond his
control, the Participant may receive a distribution of all or any part of his
Account if he has no other assets available to meet his financial hardship or
the financial hardship cannot be relieved through reimbursement or compensation
from insurance or otherwise. An unforeseeable emergency is defined as a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. In no event shall the aggregate amount of
the distribution exceed the amount determined by the Committee to be reasonably
necessary to alleviate the Participant’s financial hardship and the anticipated
taxes thereon.
8.4.    Disability. Notwithstanding Section 8.1. and 8.2, if prior to separation
from service, a Participant becomes totally disabled, the Participant shall
within 90 days thereafter receive a lump sum distribution of his Account. For
purposes of the Plan, a Participant is totally disabled when the employee is
unable to engage in substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.
8.5.    Distributions to Non-Employee Directors. Notwithstanding anything to the
contrary herein, except as otherwise determined by the Committee and subject to
Section 8.6 and Article 14 of the Plan, all distributions made to Participants
who are Non-Employee Directors shall be made in a single lump sum within 90 days
after the date of the Participant’s separation from service, regardless of the
reason for such separation.
8.6.    Change of Control. If upon a Change of Control, the Committee or Company
determines to terminate and liquidate the Plan as permitted in Article 14,
§14.2, distributions may be made in accordance with that section.
8.7.    Death of Participant. Unless otherwise provided in Article IX, in the
event of the Participant’s death, the entire balance of the Participant’s
account will be distributed to the Participant’s Beneficiary or the
Participant’s estate, as applicable, in a single lump sum within 90 days after
the date of the Participant’s death.
8.8.    Tax Withholding. To the extent required by applicable law, federal,
state, and other taxes shall be withheld from a distribution. In addition, the
Committee may require that a Participant’s cash or other compensation be reduced
to satisfy any such taxes with respect to any deferral, or vesting of any amount
deferred, under the Plan or may require that a Participant make other
arrangements for the payment of such taxes (which other arrangements may
include, if the Committee so determines, but shall not be limited to, a
reduction in the Participant’s Account balance to the extent permitted by
Section 409A of the Code).
8.9.    Default Election. If a Participant has an Account hereunder but the
Committee, for any reason whatsoever, does not have an election made by the
Participant under Section 8.1 or 8.2 after reasonable due diligence to locate
same, such Participant’s Account shall be paid to him in a lump sum within 90
days following his separation from service.

13



--------------------------------------------------------------------------------




8.10.    Compliance with Section 409A.
(a)    For purposes of this Plan, references to termination of employment,
retirement, separation from service and similar or correlative terms mean a
“separation from service” (as defined at Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations. The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred. Any such written election will
be deemed a part of the Plan.
(b)    The Plan is intended to, and shall, be construed in a manner consistent
with the requirements of Section 409A of the Code. If the implementation of any
of the foregoing provisions of the Plan would subject the Participants to taxes
or penalties under Section 409A of the Code, the implementation of such
provision shall be modified to avoid such taxes and penalties to the maximum
extent possible while preserving to the maximum extent possible the benefits
intended to be provided to Participants under the Plan. Notwithstanding anything
to the contrary in the Plan, neither the Company nor any subsidiary, nor the
Committee, nor any person acting on behalf of the Company, any subsidiary, or
the Committee, will be liable to any Participant or to the estate or beneficiary
of any Participant by reason of any acceleration of income, or any additional
tax (including any interest and penalties), asserted by reason of the failure of
the Plan to satisfy the requirements Section 409A of the Code.
ARTICLE 9.
BENEFICIARY BENEFITS

A Participant, on a form approved by the Committee, may designate a Beneficiary,
or change any prior designation, to receive the remaining balance of his Account
upon his death. A distribution election for payment of death benefits under
Article 9 must be submitted to the Committee at the time the Participant makes
the initial election to defer.
With respect to Deferrals made prior to the Restatement Date, payments to a
Beneficiary under this Article 9 shall be made in the same manner as designated
by a Participant upon his death. Notwithstanding the preceding sentence, if a
Participant dies after annual installments have commenced, the Beneficiary shall
receive any remaining installments in accordance with the Participant’s
installment election. Notwithstanding the preceding two sentences, if a
Beneficiary survives the Participant but dies before the Participant’s entire
Account has been distributed, the remaining balance of, the Participant’s
Account balance shall be distributed in a lump sum to the Beneficiary’s estate
as soon as practicable following receipt of notice of the Beneficiary’s death.
If no Beneficiary is designated (or if a designated Beneficiary does not survive
the Participant), the Participant’s Account balance shall be paid to the
Participant’s estate in a lump sum as soon as practicable following receipt of
notice of the Participant’s death.
With respect to Deferrals made on and after the Restatement Date, upon the death
of the Participant, the entire balance of the Participant’s Account shall be
distributed to the Beneficiary

14



--------------------------------------------------------------------------------




(or if no Beneficiary is designated or the Beneficiary does not survive the
Participant, the Participant’s estate) in a single lump sum within 90 days of
the date of the Participant’s death.
ARTICLE 10. NATURE OF CLAIM FOR PAYMENTS
A Participant shall have no right on account of the Plan in or to any specific
assets of the Company or the Trust. Any right to any payment the Participant may
have on account of the Plan shall be solely that of a general, unsecured
creditor of the Company.
ARTICLE 11. ASSIGNMENT OR ALIENATION
11.1.    Prohibition on Assignment. Except as provided in Section 11.2 or as
otherwise required by law, the interest hereunder of any Participant or
Beneficiary shall not be alienable by the Participant or Beneficiary by
assignment or any other method and will not be subject to be taken by his
creditors by any process whatsoever, and any attempt to cause such interest to
be so subjected shall not be recognized.
In the event that a Participant’s Account is garnished or attached by order of
any Court, the Company may bring an action for a declaratory judgment in a court
of competent jurisdiction to determine the proper recipient of the benefits to
be paid under the Plan. During the pendency of said action, any benefits that
become payable shall be held as credits to the Participant’s Account or, if the
Company prefers, paid into the court to be distributable to the proper
recipient.
11.2.    Domestic Relations Orders.
(a)    Notwithstanding anything to the contrary in Article 9, if the Committee
receives a Qualified Domestic Relations Order as described in Section 11.2(b)
prior to the Participant’s Account balance being distributed, all or portion of
the Participant’s Account balance under the Plan may be paid to the person as
specified in such order.
(b)    A “Qualified Domestic Relations Order” means a judgment, decree, or order
(including the approval of a settlement agreement) which:
 
(i)
is issued pursuant to a State’s domestic relations law;

 
 
(ii)
relates to the provision of child support, alimony payments or marital property
rights to a spouse, former spouse, child or other dependent of the Participant;

 
 
(iii)
creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Participant to receive all or a portion of the Participant’s
benefits under the Plan;

 

15



--------------------------------------------------------------------------------




 
(iv)
clearly specifies the name of the Plan to which such order applies and the name
and the last known mailing address of the Participant and each alternate payee
covered by the order;

 
 
(v)
clearly specifies the amount or percentage of the Participant’s benefits to be
paid by the Plan to each such alternate payee, or the manner in which such
amount or percentage is to be determined;

 
 
(vi)
does not require the payment of benefits to an alternate payee which are
required to be paid to another alternate payee under another order previously
determined to be a Qualified Domestic Relations order; and

 
 
(vii)
meets such other requirements as established by the Committee.
 
 
 

(c)    The Committee shall determine whether any order received by it is a
Qualified Domestic Relations Order within the meaning of Article 11, §11.2. In
making this determination, the Committee may consider (but is not required to):
 
 
(i)
the rules applicable to “domestic relations orders” under section 414(p) of the
Internal Revenue Code of 1986 and section 206(d) of ERISA;

 
 
(ii)
the procedures used under the 401(k) Savings Plan to determine the qualified
status of domestic relations orders; and

 
 
(iii)
such other rules and procedures as it deems relevant.



ARTICLE 12. NO CONTRACT OF EMPLOYMENT
The Plan shall not be deemed to constitute a contract of employment or other
service between the Company and any Participant, or to be consideration for the
employment or other service of any Participant. Nothing contained herein shall
give any Participant the right to be retained in the employment or other service
of the Company or affect the right of the Company to terminate any Participant’s
employment or other service.
ARTICLE 13. AMENDMENT OR TERMINATION OF PLAN
13.1.    Right to Amend. The Plan may be altered or amended in writing by the
Committee or the Company, in any manner and at any time and all parties hereto
or claiming any interest hereunder shall be bound by such amendment. However, no
such alteration or amendment shall reduce the amount of a Participant’s Account
or his or her rights to such

16



--------------------------------------------------------------------------------




Account as determined under the provisions of the Plan in effect immediately
prior to such alteration or amendment.
13.2.    Amendment Required By Law. Notwithstanding the provisions of
Section 13.1, the Committee or the Company may amend the Plan any time,
retroactively if required, if found necessary in the opinion of legal counsel to
the Committee or the Company to ensure that: (i) the Plan is characterized as a
non-tax-qualified plan of deferred compensation under Section 409A; (ii) the
Participants do not incur tax penalties under Section 409A; (iii) the Trust is
characterized as a grantor trust as described in Sections 671-679 of the Code
and a rabbi trust as described in Rev. Proc. 92- 64; and (iv) the Plan and the
Trust conform to the provisions and requirements of any other applicable law,
including Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA.
ARTICLE 14. TERMINATION
14.1.    Right to Terminate Future Accruals. The Committee and Company reserve
the right, at any time, to terminate future accruals under the Plan; provided,
however, that no such termination shall deprive any Participant or Beneficiary
of a right accrued hereunder prior to the date of termination.
14.2.    Termination and Liquidation of the Plan. The Committee and Company
reserve the right to terminate and liquidate the Plan through the payment of all
benefits hereunder in the circumstances permitted under IRS regulations issued
under Section 409A and any such other circumstances specified in guidance of
general applicability issued by the Internal Revenue Commissioner.
ARTICLE 15. MISCELLANEOUS
15.1.    Entire Agreement. This plan document for the Plan contains the entire
agreement between the Company and the Participants regarding the Plan and there
are no promises or understandings of any kind regarding the Plan other than
those stated herein.
15.2.    Payment for the Benefit of an Incapacitated Individual. If the
Committee of the 401(k) Savings Plan determines that payments due to a
Participant under the 401(k) Savings Plan must be paid to another individual
because of a Participant’s incapacitation, benefits under the Plan will be paid
to that same individual designated for that purpose under the applicable
provisions of the 401(k) Savings Plan.
15.3.    Governing Law. The Plan will be construed, administered, and governed
under the laws of the Commonwealth of Massachusetts, to the extent not preempted
by federal law.
15.4.    Severability. If any provision of this Plan is held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
shall continue to be fully effective.

17



--------------------------------------------------------------------------------




15.5.    Headings and Subheadings. Headings and subheadings are inserted for
convenience only and are not to be considered in the construction of the
provisions of the Plan.
[Signature page follows]

18



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Plan, as amended and restated hereunder, is adopted by
the Committee or the Company on March 27, 2013, and is executed by a duly
authorized officer of Dunkin’ Brands, Inc. as of the date indicated below.
 
 
 
 
DUNKIN’ BRANDS, INC.
130 Royall Street
Canton, MA 02021
 
 /s/ Ted Manley
 
 
By:
 
Ted Manley
Title:
 
Vice President, Total Rewards and H.R. Operations
Date:
 
4/29/2013

 



19

